         Case 2:20-cv-00059-BMM-JTJ Document 19 Filed 11/17/20 Page 1 of 1



NOT FOR PUBLICATION
                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

DANIEL SHEPLER and MICHELLE
SHEPLER,                                             Civil Action No. 20-6839 (SDW) (LDW)

                        Plaintiffs,

v.                                                   ORDER

BIG SKY RESORT, LLC, et al.,

                        Defendants.                  November 17, 2020

WIGENTON, District Judge.

         Before this Court is Magistrate Judge Leda D. Wettre’s (“Judge Wettre”) Report and

Recommendation (D.E. 18, “R&R”), dated November 2, 2020, which recommends that

Defendants Big Sky Resort, LLC and Boyne USA, Inc.’s Motion to Dismiss for Lack of Personal

Jurisdiction (D.E. 6) be denied and that Plaintiffs Daniel Shepler and Michelle Shepler’s Cross

Motion to Transfer Venue to the U.S. District Court for the District of Montana (D.E. 16) be

granted. No objections to the R&R were filed.

         This Court has reviewed the reasons set forth by Judge Wettre in the R&R and the other

documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

         ORDERED that Judge Wettre’s R&R is ADOPTED as the conclusions of law of this

Court.

         SO ORDERED.

                                                         /s/ Susan D. Wigenton
                                                     SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Magistrate Judge Wettre
